      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 1 of 15


Approved:
                                              ORIGINAL
            N I C H O ~ c/dIOLO
            Assistant United States Attorney

Before:     HONORABLE GABRIEL W. GORENSTEIN:!

                                               9~
            Chief United States Magistrate Judge
            Southern District of New Yor1

-----------------------------------x                '         7922
UNITED STATES OF AMERICA                      COMPLAINT

            -   v. -'                         Violation of 21   u.s.c.
                                              § 846
LUIS PARRALES, and
GILBERTO LUCIANO VAZQUEZ,
                                              COUNTY OF OFFENSE:
                   Defendants.                NEW YORK

-----------------------------------x

STATE OF NEW YORK                       ss:
SOUTHERN DISTRICT OF NEW YORK

          CHRISTOPHER GULINO, being duly sworn, deposes and says
that he is a Special Agent with the Department of Homeland
Security, Homeland Security Investigations ("HSI"), and charges
as follows:

                                COUNT ONE
                          (Narcotics Conspiracy)

     1.   In or about August 2019, in the Southern District of
New York and elsewhere, LUIS PARRALES and GILBERTO LUCIANO
VAZQUEZ, the defendants, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

     2.   It was a part and object of the conspiracy that LUIS
PARRALES and GILBERTO LUCIANO VAZQUEZ, the defendants, and
others known and unknown, would and did distribute and possess
with intent to distribute a controlled substance, in violation
of Title 21, United States Code, Section 841(a) (1).

     3.   The controlled substance that LUIS PARRALES and
GILBERTO LUCIANO VAZQUEZ, the defendants, conspired to


                                    1
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 2 of 15


distribute and possess with intent to distribute was 500 grams
and more of mixtures and substances containing a detectable
amount of cocaine, in violation of Title 21, United States Code,
Section 841 (b) (1) (B) .

           (Title 21, United States Code, Section 846.)

          The bases for my knowledge of the foregoing charge
are, in part, as follows:

     4.   I am a Special Agent with HSI and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated. Where figures, calculations, and dates are
set forth herein, they are approximate, unless stated otherwise.

                     The August 13, 2019 Arrest

     5.   Based on my participation in this investigation,
including my review of reports and my conversations with bther
law enforcement agents, I am aware of the following, in
substance and among other things:

            a.   On or about August 13, 2019, GILBERTO LUCIANO
VAZQUEZ, the defendant, and Carlos Parrales were arrested in
Newark, New Jersey in connection with an ongoing narcotics
investigation (the "August 13 Arrest"). The following day, on
or about August 14, 2019, VAZQUEZ and Carlos Parrales were
charged by complaint (the "August 14 Complaint") in this
District with participating in a conspiracy to distribute and
possess with intent to distribute five kilograms and more of
mixtures and substances containing a detectable amount of
cocaine, in violation of Title 21, United States Code, Sections
84l(b) (1) (A) and 846. A copy of the August 14 Complaint is
annexed hereto as Exhibit A and is incorporated herein as if set
forth in full.    Both VAZQUEZ and Carlos Parrales were presented
on August 14, 2019 before the Honorable Henry B. Pitman, United
States Magistrate Judge for the Southern District of New York,



                                    2
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 3 of 15


and were ordered released that same day subject t9 certain
conditions.
                                                        ...,
          b.   As alleged in the August 14 Compla~nt, on or
about August 13, 2019, law enforcement agents wer~ conducting
physical surveillance in the vicinity of Doremus ~venue and
Delancy Street in Newark, New Jersey, of a dirt lot with
numerous eighteen-wheeler tractor trailers parked'.'on it (the
"Lot"). Agents were conducting surveillance at the Lot because
they had knowledge, based on conversations with other
individuals with knowledge relevant to the investigation, that a
narcotics transaction was likely to take place in the vicinity
of the Lot.

          c.   On or about August 13, 2019, at approximately
10:20 p.m., law enforcement agents observed a black Mercedes
sedan ("Vehicle-1"), in the vicinity of the Lot, conducting what
appeared to them, based on their training and experience, to be
counter surveillance.  Specifically, agents observed Vehicle-1
driving at a slow rate of speed on the streets surrounding the
Lot, which is an industrial area that, at that time, had little
other vehicle traffic. While Vechile-1 was conducting counter
surveillance, agents observed Vehicle-1 flash its headlights at
one of the unmarked law enforcement vehicles.

          d.   After observing Vehicle-1 conduct counter
surveillance for approximately twenty minutes, agents observed a
black Toyota Camry ("Vehicle-2") exit the Lot. Both Vehicle-1
and Vehicle-2 departed the area at a high rate of speed.

          e.   Thereafter, agents conducted separate traffic
stops of Vehicle-1 and Vehicle-2. The driver of Vehicle-1 was
identified as Carlos Parrales and was placed under arrest, and,
as set forth above, was subsequently charged in the August 14
Complaint. Based on my participation in this investigation,
including my review of information contained in publicly-
available databases, I am aware that Carlos Parrales is the
brother of LUIS PARRALES, the defendant.

          f.   Law enforcement agents searched Vehicle-2
pursuant to the automobile exception to the Fourth Amendment's
warrant requirement.  Inside of Vehicle-2's trunk, agents found
multiple coolers, which, collectively, contained approximately
forty-two packages of a white powdery substance that appeared to
the agents, based on their training and experience, to be
cocaine. Agents subsequently field tested one of these kilogram
packa5es, which tested rositive for the presence of cocaine.

                                    3
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 4 of 15


Based on my conversations with other law enforcement agents, I
am aware that the narcotics seized from Vehicle-2 weighed
approximately 46.3 kilograms.

          g.   Thereafter, law enforcement agents arrested the
driver of Vehicle-2, who was later identified as VAZQUEZ. A
Spanish-speaking agent advised VAZQUEZ of his Miranda rights, in
Spanish, and VAZQUEZ agreed to waive those rights.

          h.   VAZQUEZ told agents, in substance and in part,
that two other individuals ("CC-1" and "CC-2") picked up VAZQUEZ
in Brooklyn, New York, earlier that evening, and CC-1, CC-2, and
VAZQUEZ traveled together to the Lot. VAZQUEZ further told
agents, in substance and in part, that, while at the Lot,
VAZQUEZ observed CC-1 and CC-2 obtain the narcotics from a
barrel (the "Barrel") and load them into coolers inside Vehicle-
2's trunk. VAZQUEZ stated, in substance and in part, that the
narcotics did not belong to him but CC-1 and CC-2 were supposed
to pay VAZQUEZ approximately $200 to transport Vehicle-2, which
contained the narcotics, to New York.

          i.   VAZQUEZ further stated, in substance and in part,
that he believed there were additional narcotics and a large
quantity of cash located at the Lot. VAZQUEZ directed the
agents to the Barrel from which CC-1 and CC-2 retrieved the
narcotics and a specific tractor-trailer parked on the Lot (the
"Tractor-Trailer").  Inside the Barrel, agents observed numerous
packages containing a white, powdery substance, which packages
looked similar in appearance to the packages seized from inside
Vehicle-2. Based on my conversations with other law enforcement
agents who weighed these packages and field tested one of them,
I am aware that the packages obtained from the Barrel weighed
approximately 25.78 kilograms and field tested positive for the
presence of cocaine.

          j.   VAZQUEZ further stated, in substance and in part,
that he believed that the Tractor-Trailer contained additional
narcotics and a large quantity of cash. VAZQUEZ described the
Tractor-Trailer as having the words "Yalenny" and "TTS" in red
lettering on the side of the truck. While standing on the
street adjacent to the Lot, agents observed a tractor-trailer
parked on the Lot that matched the description of the Tractor-
Trailer provided by VAZQUEZ.

          k.   Agents returned to the Lot the next morning, on
or about August 14, 2019, but the Tractor-Trailer was no longer
parked on the Lot.

                                    4
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 5 of 15




          1.   Based on my review of records maintained in law
enforcement databases, I am aware that "Yalenny" is a trucking
company owned by LUIS PARRALES, the defendant, and the brother
of Carolos Parrales who was charged in the August 14 Complaint.
I am further aware that LUIS PARRALES is the registered owner of
Vechicle-1, i.e., the black Mercedes, driven by Carlos Parrales,
that agents observed conducting counter surveillance in the
vicinity of the Lot on or about the evening of August 13, 2019,
in the course of the narcotics transaction described above.

                       Investigation of CC-3

     6.   Based on my conversations with other law enforcement
agents and my review of reports, I am aware of the following, in
substance and among other things:

              a. Law enforcement agents have been conducting an
investigation into a particular individual ("CC-3")CC-3 who is
believed to be a supplier of kilogram-quantities of narcotics in
the New York City area. As part of that investigation, law
enforcement agents have been working with a cooperating witness
( "CW-1") . 1

          b.   Between in or about August 2018, and in or about
October 2018, on four separate occasions, CW-1, acting at law
enforcement direction, purchased from CC-3 a total of more than
400 grams of substances that later tested positive for fentanyl
and heroin.  In each transaction, CW-1 or an undercover officer
acting in concert with CW-1 gave CC-3 a sum of pre-recorded buy
money, and in exchange, CC-3 provided the requested narcotics.

          c.   In or about May and June 2019, pursuant to a
judicially-authorized wiretap on a cellphone used by one of CC-
3's co-conspirators ("CC-4"), law enforcement intercepted the
following communications, in substance and in part, between cc-




1 CW-1 has pleaded guilty to federal racketeering and narcotics
charges pursuant to a cooperation agreement with the Government,
in the hope of receiving leniency at sentencing. CW-l's
information has proven credible and reliable, and it has been
corroborated by other evidence, including narcotics recovered
during this investigation.


                                   5
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 6 of 15


4, another co-conspirator("CC-5"), and CC-3 regarding an
upcoming narcotics transaction: 2

May 28, 2019

     CC-5: Leaving friday best I can do ... still       got 75 of that
               other     definitely   need   that        100  to   mix
               with ... pockets hurt but I'll have      that bread for
               you when I touch.
     CC-5:     That other hit hurt hope that shit        aint like that
               need that shit on point.
     CC-4:     Like the last

          d.   Based on my training, experience, and my
conversations with other law enforcement officers involved in
the investigation of CC-3, I believe that CC-5 was asking CC-4
for 100 grams of fentanyl ("need that 100") to combine with
("mix with") narcotics previously purchased from CC-4 ("still
got 75 of that other").

June 3, 2019

     CC-4:     The faggot couldn't come this weekend bro
     CC-3: Listen to that now!
     CC-4:     No, he wants that I meet with him...at least, half
               way.

     CC-4: No, it's for today... it' s today... I'm going to pick it up
                 in a little while, you heard? I'm gonna go get
                 that shit, right now, eh told me, he is ready for
                 me ... that he has it. It's going to take me a couple
                 of hours but, I will go to you tonight ....
     CC-3: So, what you gonna need?
     CC-4: Uh...at least to make one peso .
     CC-4: But make sure it's like the last            . good!

          e.   Based on my training, experience, and my
conversations with other agents involved in the investigation of
CC-3, I believe that CC-4 and CC-3 were discussing CC-3's
supplying CC-4 with $1,000 worth of heroin ("at least to make
one peso") that CC-4 was going to deliver to CC-5.



2 All descriptions and quotations of intercepted communications
are based on preliminary draft summaries, transcripts, and/or
translations or recordings.
                                    6
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 7 of 15



          f.   Based on my conversations with agents involved in
the investigation of CC-3, I have learned that, on or about June
3, 2019, following the communications discussed above, CC-4
drove to the residence (the "Residence") 3 of CC-3 in Brooklyn,
New York, entered briefly, and then returned to his vehicle.
CC-4 then drove to the Washington, D.C. area, where agents
observed CC-4 meet with CC-5 in a parking lot and engage in what
law enforcement agents believed, based on their training and
experience, to be a narcotics transaction. Agents subsequently
arrested CC-5 and recovered approximately 100 grams of a
substance that field-tested positive for heroin.

   The Defendants Engage in a Narcotics Transaction with CC-3

     7.   ~ased on my participation in this investigation and my
conversations with other law enforcement agents and my review of
reports, I am aware of the following, in substance and among
other things:

          a.   On or about August 21, 2019, law enforcement
agents were conducting surveillance on the Residence of CC-3
when they observed LUIS PARRALES and GILBERTO LUCIANO VAZQUEZ,
the defendants, arrive at the Residence in a Jeep Cherokee
("Vehicle-3").

          b.   Agents observed LUIS PARRALES exit from the
driver's-side front door of Vehicle-3, look around, and then
enter the Residence.  Shortly thereafter, agents observed LUIS
PARRALES exit the Residence carrying a black bag (the "Bag").
Agents then observed LUIS PARRALES secrete the Bag in the rear
portion of Vehicle-3 under the spare tire.

          c.   Agents then observed LUIS PARRALES enter the
driver's-side seat of Vehicle-3, while VAZQUEZ remained in the
passenger-side front seat. Vehicle-3 then departed the
Residence and was observed traveling at a high rate of speed, in
violation of the posted speed limit.

          d.    Agents conducted a traffic stop of Vehicle-3
based on the traffic infraction. When agents approached
Vehicle-3, agents detected a chemical odor that was, based on
their training and experience, consistent with the smell of
cocaine. Agents told LUIS PARRALES, who was in the driver's

3 Law enforcement identified the Residence as where CC-3 lives

based on a review of commercial databases and law enforcement
surveillance.
                                    7
       Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 8 of 15



seat, that Vehicle-3 smelled like narcotics.  In response, LUIS
PARRALES stated, in sum and substance, that there were no
narcotics inside of Vehicle-3. Agents asked for LUIS PARRALES's
consent to search Vehicle-3, and LUIS PARRALES agreed.

          e.   Agents then conducted a consent search of
Vehicle-3 and handcuffed LUIS PARRALES and VAZQUEZ for officer
safety. Agents recovered approximately $5,000 in cash from LUIS
PARRALES's front pocket and approximately $25,000 in cash from
inside the Bag, which was hidden in the rear portion of Vehicle-
3. At that point, agents placed LUIS PARRALES and VAZQUEZ under
arrest.

                    The Search of the Residence

     8.   Based on my participation in this investigation and my
conversations with other law enforcement agents and my review of
reports, I am aware of the following, in substance and among
other things:

           a.  On or about August 22, 2019, agents conducted a
search of CC-3's Residence pursuant to a search warrant signed
by the Honorable Steven L. Tiscione, United States Magistrate
Judge for the Eastern District of New York (the "Premises
Warrant").

          b.   While conducting a search of the Residence
pursuant to the Premises Warrant, agents found, among other
things, a clear bag containing a white powdery substance that
they believe, based on their training and experience, to be
cocaine. Based on my conversations with other agents, I am
aware that the bag containing the cocaine weighed approximately
952 grams, i.e., slightly less than a kilogram. Based on my
training and experience, I am aware that the approximate·
wholesale value of one kilogram of cocaine is $30,000, i.e., the
same amount of cash that was recovered from Vehicle-3 shortly
after agents observed LUIS PARRALES, the defendant, exit the
Residence and enter Vehicle-3 and drive away at a high rate of
speed with GILBERTO LUCIANO VAZQUEZ, the defendant.




                                    8
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 9 of 15



     WHEREFORE, I respectfully request that LUIS PARRALES and
GILBERTO LUCIANO VAZQUEZ, the defendants, be imprisoned or
bailed as the case may be.



                           CHRI~
                           Special Agent
                           Homeland Security Investigations


Sworn to before me this
22nd Day of August, 2019




                         ISTRATE JUDGE




                                    9
Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 10 of 15




                     EXHIBIT A




                             10
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 11 of 15



Approved:
            NICHOLAS W. CHIUCHIOLO
            Assistant United States Attorney

Before:     HONORABLE HENRY B. PITMAN
            United States Magistrate Judge
            Southern District of New York       1 9MAG
-----------------------------------x
UNITED STATES OF AMERICA                        COMPLAINT

            -   V.   -                          Violation of 21 U.S.C.
                                                § 846
GILBERTO LUCIANO VAZQUEZ, and
CARLOS PARRALES,
                                                COUNTY OF OFFENSE:
                     Defendants.                NEW YORK

-----------------------------------x
STATE OF NEW YORK                         ss:
SOUTHERN DISTRICT OF NEW YORK

          CHRISTOPHER GULINO, being duly sworn, deposes and says
that he is a Special Agent with the Department of Homeland
Security, Homeland Security Investigations (uHSI"), and charges
as follows:

                                  COUNT ONE
                            (Narcotics Conspiracy)

     1.   On or about August 13, 2019, in the Southern District
of New York and elsewhere, GILBERTO LUCIANO VAZQUEZ and CARLOS
PARRALES, the defendants, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

     2.   It was a part and object of the conspiracy that
GILBERTO LUCIANO VAZQUEZ and CARLOS PARRALES, the defendants,
and others known and unknown, would and did distribute and
possess with intent to distribute a controlled substance, in
violation of Title 21, United States Code, Section 841(a) (1).

     3..  The controlled substance that GILBERTO LUCIANO VAZQUEZ
and cARLos PARRALE$, th~ Q~tvnd~nta, conapired to di5tribute and


                                      1
       Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 12 of 15




possess with intent to distribute was five kilogram and more of
mixtures and substances containing a detectable amount of
cocainer in violation of Title 21, United States Coder Section
841 (b) (1) (A).

             (Title 21r United States Coder Section 846.)

            The bases for my knowledge of the foregoing charge
arer   in partr as follows:

     4.    I am a Special Agent with HSI and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigationr my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable causer it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statementsr and conversations of others are reported
hereinr they are reported in substance and in partr except where
otherwise indicated. Where figuresr calculationsr and dates are
set forth hereinr they are approximater unless stated otherwise.

     5.   Based on my participation in this investigation,
including my review of reports and my conversations with other
law enforcement,officers, I am aware of the followingr among
other things:

          a.   Based on my participation in this investigation,
including my conversations with other law enforcement agents and
my conversations with other individuals with knowledge relevant
to this investigationr I and other law enforcement agents
involved in this investigation had knowledge that a narcotics
transaction was likely to take place in the vicinity of Doremus
Avenue and Delancy Street in Newarkr New Jersey--a dirt lot with
numerous eighteen-wheeler tractor trailers parked on it (the
"Lot")--on or about August 13, 2019.

          b.   Based on that information, among other things, on
or about August 13r 2019, law enforcement agents conducted
physical surveillance in the vicinity of the Lot.

          c.   On or about August 13r 2019, at approximately
10:20 p.m., law enforcement agents observed a black Mercedes
sedan ("Vehicl-1"), in the vicinity of the Lot, conducting what
appeared to them, baBed on their training and Bxpgrigncgr to bG
                                     2
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 13 of 15



counter surveillance. Specifically, agents observed Vehicle-1
driving at a slow rate of speed on the streets surrounding the
Lot, which is an industrial ~rea that, at that time, had little
other vehicle traffic. While Vechile-1 was conducting counter
surveillance, agents observed Vehicle-1 flash its headlights at
one of the unmarked law enforcement vehicles.

          d.   After observing Vehicle-1 conduct counter
surveillance for approximately twenty minutes, agents observed a
black Toyota Camry ("Vehicle-2") exit the Lot.  Both Vehicle-1
and Vehicle-2 depart~d the area at a high rate of speed.

           e.   Thereafter, agents conducted separate traffic
 stops ~f Vehicle-1 and Vehicle-2.  Law enforcement agents
 searched Vehicle-2 pursuant to the automobil~ exception to the
 Fourth Amendment's warrant requirement.  Inside of Vehicle-2's
 trunk, agents found multiple coolers, which, collectively,
 contained approximately forty-two packages of a white powdery
 substance that appeared to the agents, based on their training
-and experience, to be cocaine. Agents subsequently field tested
 one of these kilogram packages, which tested positive for the
 presence of cocaine. Based on my conversations with other law
 enforcement agents, I am aware that the narcotics seized from
 Vehicle-2 weighed approximately 46.3 kilograms. A photograph of
 the narcotics seized from Vehicle-2 is depicted below:




                                    3
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 14 of 15




          f.   Thereafter, law enforcement agents arrested the
driver of Vehicle-2, who was later identified as GILBERTO
LUCIANO VAZQUEZ, the defendant. A Spanish-speaking agent
advised VAZQUEz of his Miranda rights, in Spanish, and VAZQUEZ
agreed to waive those rights.

          g.   VAZQUEZ told agents, in substance and in part,
that two other individuals ("CC-1" and "CC-2") picked up VAZQUEZ
in Brooklyn, New York, earlier that evening, and CC-1, CC-2, and
VAZQUEZ traveled together to the Lot. VAZQUEZ further told
agents, in substance and in part, that, while at the Lot,
VAZQUEZ observed CC-1 and CC-2 obtain the narcotics from a
barrel (the "Barrel") and load them into coolers inside Vehicle-
2's trunk. VAZQUEZ stated, in substance and in part, that the
narcotics did not belong to him but CC-1 and CC-2 were supposed
to pay VAZQUEZ approximately $200 to transport Vehicle-2, which
contained the narcotics, to New York.

          h.   VAZ-QUEZ further stated, in substance and in part,
that he believed there were additional narcotics and a large
quantity of cash located at the Lot. VAZQUEZ directed the agents
to the Barrel from which CC-1 and CC-2 retrieved the narcotics.
Inside the Barrel, agents observed numerous packages containing
a white, powdery substance, which packages looked similar in
appearance to the packages seized from inside Vehicle-2.   Based
on my conversations with other law enforcement officers who
weighed these packages and field tested one of them, I am aware
that the packages obtained from the Barrel weighed approximately
25.78 kilograms field tested positive for the presence of
cocaine.

          i.   VAZQUEZ further stated, in substance and in part,
that he knows CARLOS PARRALES, the defendant, that he observed
PARRALES speaking with CC-1 and CC-2 at the Lot, and that he was
surprised to see PARRALES at the Lot because he did not think
PARRALES was involved.

          j.   At or around the same time agents stopped
Vehicle-2, other law enforcement agents stopped Vehicle-1.
Agents placed Vehicle-l's driver, who was later identified as
PARRALES, under arrest.

          k.   While conducting a search incident to arrest,
agents located four cellphones inside of Vehicle-2.   PARRALES
stated, in substance and in part, that one of the cellphones was
his and hg w2g un2w2rg who ownQd th~ cth~r ~~llphones.
                                    4
      Case 1:19-mj-07922-UA Document 1 Filed 08/22/19 Page 15 of 15



     WHEREFORE, I respectfully request that GILBERTO LUCIANO
VAZQUEZ and CARLOS PARRALES, the defendants, be imprisoned or
bailed as the case may be.



                            CHRISTOPHER GULINO
                            Special Agent
                            Homeland Security Investigations


Sworn to before me this
14th Day of August, 2019




THE HONORABLE HENRY B. PITMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    5
